Lahtinen, J.
Appealfrom a decision of the Unemployment Insurance Appeal Board, filed August 6, 2004, which established claimant’s unemployment insurance benefit rate.
Upon a thorough review of the record, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board computing claimant’s unemployment insurance benefit rate to be $149 per week based upon remuneration that he received from employment in the alternate base period. It is apparent that the Board properly considered all of the record evidence and issued its determination in strict compliance with the statutory mandates set forth in the Labor Law (see Labor Law §§ 520, 521, 527). Accordingly, we decline to intervene. To the extent not specifically addressed, each of the contentions advanced by claimant have been examined and found to be without merit.
Spain, J.P., Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.